Department of Health and Human Services
DEPARTMENTAL APPEALS BOARD
Civil Remedies Division

Sylvia F. Redd,
(OI File No.: H-12-42608-9),

Petitioner,
v.
The Inspector General.
Docket No. C-13-467
Decision No. CR2959

Date: October 22, 2013

DECISION

Petitioner, Sylvia F. Redd, appeals the determination of the Inspector General (I.G.) for
the U.S. Department of Health and Human Services to exclude her from participating in
Medicare, Medicaid, and all federal health care programs pursuant to section 1128(a)(1)
of the Social Security Act (Act) (42 U.S.C. § 1320a-7(a)(1)) for a period of 10 years. For
the reasons discussed below, I find that there is a basis for the I.G. to exclude Petitioner
and that a 10-year exclusion is reasonable based on the presence of three aggravating
factors and no mitigating factors.

I. Background and Procedural History

The following facts are undisputed. Petitioner was a registered nurse licensed in
Mississippi. I.G. Exhibit (Ex.) 3, at 1. Starting in September 2003, Petitioner, in
conjunction with a licensed physician, began referring Medicare patients to a durable
medical equipment (DME) supplier that sold power wheelchairs in exchange for
monetary remuneration for the referrals. P. Br. at 3; P. Ex. 5. An April 20, 2010 grand
jury indictment charged Petitioner and the physician as co-conspirators in a scheme to
defraud the Medicare program. I.G. Ex. 3. On September 26, 2011, Petitioner was
convicted of one count of Conspiracy to Violate the Anti-Kickback Statute and
Conspiracy to Steal Funds from Medicare in violation of 18 U.S.C. § 371. LG. Ex. 2, at
1, 2. Petitioner was sentenced to serve 15 months incarceration, three years supervised
release, and ordered to pay $997,225.52 in restitution to the U.S. Department of Health
and Human Services, Centers for Medicare & Medicaid Services (CMS). /d. at 6. Ina
letter dated December 31, 2012, the I.G. notified Petitioner that she was being excluded
from participating in Medicare, Medicaid and all federal health care programs pursuant to
section 1128(a)(1) of the Act. The I.G. based the exclusion on Petitioner’s
aforementioned conviction in the United States District Court, Southern District of
Mississippi, of a criminal offense related to the delivery of an item or service under
Medicare. I.G. Ex. 1. The LG. excluded Petitioner for a period of 10 years, five years
above the statutory minimum exclusion period for mandatory exclusions, based on the
presence of three aggravating factors. I.G. Ex. 1.

Petitioner timely filed an appeal to her exclusion. The Civil Remedies Division received
the request on February 25, 2013, and assigned the case to me for possible hearing and a
written decision. I granted Petitioner’s unopposed request to extend the scheduling of the
prehearing conference. I held a prehearing telephone conference with the parties on June
3, 2013, the substance of which I summarized in my Order and Schedule for Filing Briefs
and Documentary Evidence. During that prehearing conference, I explained to Petitioner
that she was entitled to representation by counsel but that I could not appoint counsel for
er. I also told her that if she should choose later to be represented by counsel, she need
only have her attorney submit a Notice of Appearance to my office as soon as possible.
Petitioner proceeded to represent herself.

Pursuant to my scheduling order, I asked the parties to answer the questions on short-
form briefs sent to them, together with any additional arguments and supporting
documents. The I.G. filed the short-form brief together with I.G. Exs. 1 -3. Petitioner
submitted her brief (P. Br.) together with P. Exs. 1- 5. The LG. submitted a reply brief
(LG. Reply). Absent objection, I admit I.G. Exs. 1-3 and P. Exs. 1-5.

Both parties indicated in their briefs that testimonial evidence was not needed. I.G. Br. at
6; P. Br. at 4. Therefore, an in-person hearing is not necessary, and I base this decision
on the written record of the documentary evidence and arguments the parties submitted.
IL. Discussion

A. Issues

The legal issues before me are limited to those set out at 42 C.F.R. § 1001.2007(a)(1):
1. Whether the I.G. was authorized to exclude Petitioner from participating
in Medicare, Medicaid, and all other federal health care programs
pursuant to section 1128(a)(1) of the Act; and

2. Whether the length of the 10-year length of the proposed period of
exclusion is unreasonable.

B. Findings of Fact and Conclusions of Law

1. Petitioner pleaded guilty to Conspiracy to Violate the Anti-Kickback
Statute and Conspiracy to Steal Funds from Medicare.

The LG. is excluding Petitioner based on section 1128(a)(1) of the Act. The essential
elements necessary to support this exclusion are: (1) the individual to be excluded must
have been convicted of a criminal offense, whether felony or misdemeanor; and (2) the
criminal offense is related to the delivery of an item or service under Medicare or any
state health care program.

a. Petitioner does not contest that she was convicted
of a criminal offense within the meaning of section
1128(a)(1) of the Act.

An individual is “convicted” of a criminal offense when: (1) a judgment of conviction
has been entered by a federal, state, or local court whether or not an appeal is pending or
the record has been expunged; (2) there has been a finding of guilt in a federal, state, or
local court; (3) a plea of guilty or no contest has been accepted in a federal, state, or local
court; or (4) an accused individual enters a first offender program, deferred adjudication
program, or other arrangement where a judgment of conviction has been withheld. Act

§ 1128(i) (42 U.S.C. § 1320a-7(i)); see also 42 C.F.R. § 1001.2.

Petitioner does not dispute that, on September 26, 2011, the United States District Court,
Southern District of Mississippi accepted her plea of guilty to one count of Conspiracy to
Violate the Anti-Kickback Statute and Conspiracy to Steal Funds from Medicare in
violation of 18 U.S.C. § 371. These events qualify as a conviction under the Act.

b. Petitioner does not dispute that her offense was
related to the delivery of an item or service under
Medicare.

Petitioner also does not dispute that her conviction was related to the delivery of an item
or service under Medicare. P. Br. at 2. Petitioner’s conviction was based on her
involvement in a scheme to refer patients to a DME supplier of power wheelchairs to be
paid for by Medicare even though the patients did not qualify. IG. Ex. 2, at 1; see also
P. Ex. 5, at 2. Petitioner’s role was to obtain intake information from the patients and
then her co-conspirator, a physician, would sign a Certificate of Medical Necessity
attesting that the patients qualified for a power wheelchair. The patients would then be
referred to the DME supplier. In return, both Petitioner and her co-conspirator shared in
a cash kickback provided to them by the DME supplier. I.G. Exs. 2, at 1, 2; 3, at 2, 3. It
is clear that a nexus exists between Petitioner’s criminal acts and the purported delivery
of an item or service under Medicare. The fact that the court ordered Petitioner to pay
restitution to Medicare also confirms that her offense was program-related. I.G. Ex. 2, at
6.

c. Petitioner must be excluded for a minimum of five
years.

The I.G. must exclude an individual or entity convicted of an offense related to the
delivery of a health care item or service under Medicare or a state health care program.
Act § 1128(a)(1) (42 U.S.C. § 1320a-7(a)(1)); 42 C.F.R. § 1001.101(a). An exclusion
made pursuant to section 1128(a)(1) of the Act must be for a minimum period of five
years. Act § 1128(c)(3)(B) (42 U.S.C. § 1320a-7(c)(3)(B)); 42 C.F.R. § 1001.102(a). As
noted above, Petitioner does not dispute that she was convicted of the offense of
Conspiracy to Violate the Anti-Kickback Statue and Conspiracy to Steal Funds from
Medicare. The actions that formed the basis of Petitioner’s conviction are clearly related
to the delivery of a health care service under the Medicare program. Accordingly, there
is a basis for the LG. to exclude Petitioner and that exclusionary period must be for a
minimum period of five years.

2. Excluding Petitioner for 10 years is within a reasonable range.

Petitioner seeks a reduction to her period of exclusion to the minimum statutory five-year
period. P. Br. at 4-5. An Administrative Law Judge (ALJ) ALJ reviews the length of an
exclusion de novo to determine whether it falls within a reasonable range considering any
aggravating and mitigating factors. Sushil Aniruddh Sheth, M.D., DAB No. 2491, at 5
(2012) (citing Joseph M. Rukse, Jr., R.Ph., DAB No. 1851, at 10-11 (2002)). To
determine whether an exclusion period is within a reasonable range, an ALJ must weigh
any aggravating and mitigating factors in the case, and evaluate the quality of the
circumstances surrounding the factors. Vinod Chandrashekhar Patwardhan, M.D., DAB
No. 2454, at 6 (2012) (citing Jeremy Robinson, DAB No. 1905, at 11 (2004)). The
regulations provide several factors that the I.G. may consider as aggravating and a basis
for lengthening an exclusion period. 42 C.F.R. § 1001.102(b). If an aggravating factor
justifies an increase to the length of an exclusion, the I.G. may then consider various
mitigating factors as a basis to reduce the exclusion period to no less than five years. 42
C.F.R. § 1001.102(c).

a. The I.G. reasonably relied on three aggravating
factors to enhance the length of Petitioner’s exclusion
period beyond the minimum five-year period.

In this case, the I.G. reasonably relied on three aggravating factors to enhance the period
of Petitioner’s exclusion beyond the minimum mandatory period. The LG. found that the
acts resulting in Petitioner’s conviction: (1) caused, or were intended to cause, a financial
loss to a government program of $5,000 or more; (2) were committed over a period of
one year or more; and (3) the sentence the court imposed included incarceration. 42
C.F.R. § 1001.102(b)(1), (2) and (5); see I.G. Ex. 1.

Regarding the first aggravating factor, the U.S. District Court ordered Petitioner to pay
$997,225.52 in restitution to CMS as a result of the loss to the government that
Petitioner’s offenses caused. I.G. Ex. 2, at 6. Governmental loss is an “exceptional
aggravating factor” when, as here, the loss is “very substantially greater than the statutory
standard.” Jeremy Robinson, DAB No. 1905, at 11 (2004). On its own, the
governmental loss here, 199 times greater than the minimum needed to support an
increase to the exclusion period, must be afforded such substantial weight.

Petitioner argues the full amount of the restitution should not be considered as an
aggravating factor. P. Br. at 3-4. Petitioner claims that the court-ordered restitution is
apportioned jointly and severally against her and the co-conspirators (both the physician
and the owner of the DME supplier). /d. Petitioner accordingly claims less culpability to
that of her co-conspirators maintaining that collectively her co-conspirators processed
244 claims, but she only processed paperwork for 24 patients, of which only 18 received
wheelchairs. Jd. at 5. The established facts underlying a conviction are not reviewable in
this forum. 42 C.F. R. § 1001.2007(d). Petitioner’s involvement in the scheme and her
specific culpability have already been determined by the U.S. District Court and,
therefore, cannot be re-adjudicated in this forum. The District Court judge determined
Petitioner’s sentence to include $997,225.52 in restitution that was assigned jointly and
severally with her co-conspirators. Based on this determination by the court, Petitioner is
not automatically relieved from paying the full amount of the restitution if her co-
conspirators fail to pay. Furthermore, the 1.G. must consider the entire amount of
financial loss to Medicare when determining whether to lengthen a period of exclusion.
42 CFR. § 1001.102(b)(1).

The I.G. also reasonably enhanced Petitioner’s exclusion period considering the acts
leading to her convictions occurred over a period of more than one year. Petitioner
participated in the conspiracy and scheme to defraud Medicare from September 2003
through to July 2005 — for over a period of one-year and ten months. LG. Ex 3, at 1.
The length of Petitioner’s involvement in the scheme demonstrates that her lack of
integrity was more than just short-lived and supports an increase from the five-year
minimum period of exclusion.
The LG. also reasonably enhanced Petitioner’s exclusion period because her sentence
included incarceration. Specifically, Petitioner’s sentence included a period of 15 months
of incarceration. The Board previously determined that a nine-month period of
incarceration was “relatively substantial,” and supported an eight-year exclusion period.
Jason Hollady, M.D., DAB No. 1855, at 12 (2002). In this case, Petitioner’s period of
incarceration was six months longer. Accordingly, this aggravating factor bears
substantial weight and supports an increase beyond the five-year minimum exclusion
period.

b. Lam unable to consider the factors Petitioner
argues in order to reduce her period of exclusion.

Petitioner expresses remorse for her actions, claims that she has taken ownership for her
involvement, and she has fulfilled her sentence. P. Br. at 3, 5-6. She notes that she
voluntarily reported her guilty plea to the Louisiana State Board of Nursing, agreed to a
license suspension, and asks that a 5-year exclusion run coterminous with her exclusion
from the state Medicaid program. Jd. at 4-5; P. Ex. 4, at 1.

Here I may only consider three mitigating factors, when: (1) a petitioner was convicted of
three or fewer misdemeanor offenses and the resulting financial loss to the program was
less than $1,500; (2) the record in the criminal proceedings demonstrates that a petitioner
ad a mental, physical, or emotional condition that reduced culpability; and (3) a
petitioner’s cooperation with federal or state officials resulted in others being convicted
or excluded, or additional cases being investigated, or a civil money penalty being
imposed. 42 C.F.R. § 1001.102(c). Characterizing a mitigating factor as “‘in the nature
of an affirmative defense,” the Board has ruled that a petitioner has the burden of proving
any mitigating factor by a preponderance of the evidence. Barry D. Garfinkel, M.D.,
DAB No. 1572 at 8 (1996).

Because Petitioner was convicted of a felony that involved program financial losses many
times greater than $1,500, the first factor does not apply here. Nor does Petitioner claim
any mental, physical, or emotional condition that reduced her culpability. She also does
not allege that she cooperated with government officials so that others were investigated,
convicted, excluded, or penalized. Therefore I find no legally-recognized mitigating
factor that I may consider to reduce her exclusionary period.

III. Conclusion

For the foregoing reasons, the I.G. has a basis to exclude Petitioner from participating in
Medicare, Medicaid, and all federal health care programs. After considering three
aggravating factors and no mitigating factors, an exclusion of 10 years is within a
reasonable range. Therefore, I sustain the I.G.’s exclusion of Petitioner effective January
20, 2013.

/s/
Joseph Grow
Administrative Law Judge

